—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Dunn, J.), dated May 29, 2002, which granted the plaintiffs motion pursuant to CPLR 4401 for judgment as a matter of law on the issue of liability made at the close of the evidence.
Ordered that the order is affirmed, with costs.
The trial court properly granted the plaintiffs motion pursuant to CPLR 4401 for judgment as a matter of law on the issue of liability, made at the close of the evidence. The plaintiff offered his uncontradicted testimony to establish that his vehicle entered the intersection of Motor Parkway and Old Willets Path with a green arrow (see Vehicle and Traffic Law § 1111 [a] [2]). The defendant, who was not deposed, was unavailable to testify. Since the plaintiffs testimony was uncontradicted and unrefuted, there was no valid line of reasoning or permissible inferences from which the jury could have concluded that the defendant was not negligent or that the plaintiff was comparatively negligent (see Moreno v Chemtob, 271 AD2d 585 *731[2000]; Razzaque v Krakow Taxi, 238 AD2d 161 [1997]). Prudent!, P.J., Ritter, Feuerstein and Adams, JJ., concur.